EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Wagar (Reg. No. 72186) on 8/9/2022.

The application has been amended as follows: 
In the Specification:
In paragraph [0059], line 5, the phrase “such as with a docking port” has been replaced with --such as with a docking port 250--. 

In the Claims:
Claim 1:
In line 2 of claim 1, the phrase “a guidance circuit” has been replaced with --a control and guidance circuit--.
Claim 8:
In lines 1-2 of claim 8, the phrase “further comprising a detachment motor that applies leverage” has been replaced with --wherein the UAV is configured to apply leverage--. 
Claim 12:
In line 2 of claim 12, the phrase “a guidance circuit” has been replaced with --a control and guidance circuit--.
Claim 19:
In lines 1-2 of claim 19, the phrase “further comprising a detachment motor that applies leverage” has been replaced with --wherein the UAV is configured to apply leverage--. 
Claim 23:
In lines 4-5 of claim 23, the phrase “a height adjustment mechanism that connects to and adjusts the height of the docking port” has been replaced with --wherein the UAV is configured to connect to and adjust the height of the docking port--. 

Terminal Disclaimer
The Terminal Disclaimer filed on 8/2/2022 with regards to US 11,097,796 has been approved. As such, the double patenting rejections in view of the aforementioned patent are hereby withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As outlined in the Non-Final Office Action mailed on 5/3/2022, the term “crawler” has a special definition in the field of the invention, which is the oil and gas industry for pipeline inspection and repair. The closest prior art teaching a perching UAV having magnetically attaching landing elements which carries a releasable crawler is US 11,097,796 which is now terminally disclaimed with the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647